 


 HR 1092 ENR: To designate the air route traffic control center located in Nashua, New Hampshire, as the “Patricia Clark Boston Air Route Traffic Control Center”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 1092 
 
AN ACT 
To designate the air route traffic control center located in Nashua, New Hampshire, as the Patricia Clark Boston Air Route Traffic Control Center. 
 
 
1.Designation of Patricia Clark Boston Air Route Traffic Control Center 
(a)In generalThe air route traffic control center located in Nashua, New Hampshire, and any successor air route traffic control center at that location, shall be known and designated as the Patricia Clark Boston Air Route Traffic Control Center. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the air route traffic control center referred to in subsection (a) shall be deemed to be a reference to the Patricia Clark Boston Air Route Traffic Control Center. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
